          Case 3:20-cv-06653-WHO Document 6 Filed 09/14/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

THOMAS ANDERS,                      )
                                    )
                        Plaintiff,  )
                                    )
                     v.             )                         No. 1:20-cv-02341-TWP-DML
                                    )
JUUL LABS, INC.                     )
   d/b/a PAX LABS, INC.             )
   d/b/a PLOOM INC.,                )
ALTRIA GROUP, INC.,                 )
ALTRIA GROUP DISTRIBUTION COMPANY, )
JAMES MONSEES,                      )
ADAM BOWEN,                         )
HOYOUNG HUH,                        )
RIAZ VALANI,                        )
NICHOLAS PRITZKER,                  )
MOTHER MURPHY'S LABS, INC.,         )
ALTERNATIVE INGREDIENTS, INC.,      )
TOBACCO TECHNOLOGY, INC.,           )
ELIQUITECH, INC.,                   )
MCLANE COMPANY, INC.,               )
EBY-BROWN COMPANY, LLC,             )
CORE-MARK HOLDING COMPANY, INC.,    )
PHILIP MORRIS USA, INC.,            )
ALTRIA ENTERPRISES LLC, and         )
ALTRIA CLIENT SERVICES LLC,         )
                                    )
                        Defendants. )

                                 ENTRY ON JURISDICTION

       It has come to the Court's attention that Plaintiff's Complaint fails to allege all of the facts

necessary to determine whether this Court has subject matter jurisdiction over this case. The

Complaint alleges that this Court has jurisdiction based upon diversity of citizenship. However,

the Complaint fails to sufficiently allege the citizenship of many of the parties. Citizenship is the

operative consideration for jurisdictional purposes. See Meyerson v. Harrah's East Chicago
             Case 3:20-cv-06653-WHO Document 6 Filed 09/14/20 Page 2 of 3




Casino, 299 F.3d 616, 617 (7th Cir. 2002) ("residence and citizenship are not synonyms and it is

the latter that matters for purposes of the diversity jurisdiction").

        The citizenship of a corporation is "both the state of incorporation and the state in which

the corporation has its principal place of business." Westfield Ins. Co. v. Kuhns, 2011 U.S. Dist.

LEXIS 138262, at *3 (S.D. Ind. Nov. 30, 2011). Thus, the complaint must allege both the state of

incorporation and the state of the party's principal place of business. Illinois v. Kerr-McGee

Chemical Corp., 677 F.2d 571, 578 n.13 (7th Cir. 1982). Furthermore, "[f]or diversity jurisdiction

purposes, the citizenship of an LLC is the citizenship of each of its members." Thomas v.

Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). "Consequently, an LLC's jurisdictional

statement must identify the citizenship of each of its members as of the date the complaint or notice

of removal was filed, and, if those members have members, the citizenship of those members as

well." Id.

        The Complaint alleges, "Plaintiff, Thomas Anders, is 22 years old and a resident of

Indiana." (Filing No. 1 at 9.) The Complaint further alleges, "JAMES MONSEES is a resident of

the San Francisco Bay Area," "ADAM BOWEN is a resident of the San Francisco Bay Area,"

"NICHOLAS PRITZKER is a resident of San Francisco, California," "HOYOUNG HUH [is] a

Silicon Valley-based entrepreneur and investor," and "RIAZ VALANI is based out of Silicon

Valley." Id. at 13–14. These allegations of residency are insufficient to allege the parties'

citizenship to allow the Court to determine whether diversity jurisdiction exists.

        The Complaint additionally alleges, "Defendant ALTRIA ENTERPRISES LLC ('AE') is a

wholly-owned subsidiary of AGI. AE is a Virginia limited liability company with its principal

place of business in Richmond, Virginia," and "Defendant EBY-BROWN COMPANY, LLC

('EBY-BROWN') is a Delaware limited liability company with a principal place of business in




                                                  2
          Case 3:20-cv-06653-WHO Document 6 Filed 09/14/20 Page 3 of 3




Naperville, Illinois." Id. at 12, 15. These allegations are insufficient to allege the defendants'

citizenship to allow the Court to determine whether diversity jurisdiction exists because the

allegations fail to state the defendants' members and their citizenship.

       Furthermore, the Complaint fails to assert any jurisdictional allegations concerning the

citizenship of Defendants Altria Group Distribution Company and Altria Client Services LLC.

       As the party asking this Court to invoke its jurisdiction, Plaintiff must properly allege the

citizenship of each of the parties to establish subject matter jurisdiction. See Schur v. L.A. Weight

Loss Ctrs., Inc., 577 F.3d 752, 758 (7th Cir. 2009); Doe v. Allied-Signal, Inc., 985 F.2d 908, 911

(7th Cir. 1993). Therefore, the Plaintiff is ORDERED to file a Supplemental Jurisdictional

Statement that establishes the Court's jurisdiction over this case. This statement should specifically

identify the citizenship of the parties. This jurisdictional statement is due fourteen (14) days from

the date of this Entry.

       SO ORDERED.


       Date:    9/14/2020




Distribution:

Jeff S. Gibson
WAGNER REESE, LLP
jgibson@wagnerreese.com




                                                  3
